Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
18. (Currently Amended) The method of claim 16, wherein at least two sky sections in the set of sky sections are different from each other in orientation.

19. (Currently Amended) The method of claim 16, wherein the set of 1D phased array radars is collocated.

20. (Currently Amended) The method of claim 16, wherein the set of 1 D phased array radars is not collocated.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claim 1 as arranged, specifically “wherein each transmitter of each housing of the set of housings is configured to transmit a signal to the parabolic trough reflector such that that the parabolic trough reflector reflects the signal towards a space object, wherein each receiver of each housing of the set of housings is configured to receive a reflection of the signal off the space object as reflected via the parabolic trough reflector, wherein the 1 D phased array radar includes a sub-reflector extending between the set of housings and the parabolic trough reflector.” This arrangement is not obvious in light of the prior art of record.
The prior art does not teach or render obvious independent claims 6 and 16 as arranged, specifically “wherein set of 1 D phased array radars is deployed to scan a set of sky sections based on the signals, wherein the set of 1 D phased array radars is configured to detect the space object at least twice based on the signals when the space object passes the set of sky sections.” This configuration is not obvious in light of the prior art of record.
The rest of the claims are allowable based on their dependence from the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-4, 6-9, 11-16, and 18-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896